Citation Nr: 1031291	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether a reduction for the service-connected follicular non-
Hodgkin's lymphoma, from a 100 percent rating to a noncompensable 
(no percent) rating, effective on May 1, 2010, was proper.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a RO rating decision in February 2010, which reduced 
the rating from 100 percent to noncompensable (no  percent) for 
the service-connected follicular non-Hodgkin's lymphoma, 
effective on May 1, 2010.  

During the course of his appeal, the Veteran was afforded a 
videoconference hearing held at the RO before the undersigned 
Veterans Law Judge in October 2007.  

An RO predetermination hearing was held before a Decision Review 
Officer (DRO) in January 2010.  

In May 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC).  The purpose of the remand was 
to obtain current VA and private treatment records and to 
schedule the Veteran for a VA examination.  

The Board finds there has been substantial compliance with its 
May 2008 remand directives.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has recently 
held that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Of preliminary importance, a claim stemming from a rating 
reduction action is a claim for restoration of the prior rating 
and, typically, does not also contemplate a claim for an 
increased rating.  

The issue involved is whether the reduction of the rating was 
proper.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  The 
Board has therefore recharacterized the issue for consideration 
to more accurately reflect the provisions of law under which the 
appeal must be considered.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  In an August 2009 rating decision, the RO proposed to reduce 
the rating for the service-connected follicular non-Hodgkin's 
lymphoma from 100 percent to noncompensable; the Veteran was 
informed of the proposed action and afforded a period of 60 days 
to respond and had a predetermination hearing in January 2010.  

3.  In a February 2010 rating decision, the Veteran's rating for 
the service-connected follicular non-Hodgkin's lymphoma was 
formally reduced to noncompensable level based on competent 
evidence showing the absence of active disease, treatment or 
associated residuals, effective on May 1, 2010.  


CONCLUSION OF LAW

The reduction of the 100 percent rating assigned for the service-
connected follicular non-Hodgkin's lymphoma to a noncompensable 
(no percent) rating, effective on May 1, 2010 was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
3.951, 4.7, 4.117, including Diagnostic Code (DC) 7715 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of procedural background, service connection for 
follicular non-Hodgkin's lymphoma was granted in a September 2005 
rating decision when a 100 percent rating was assigned effective 
on May 23, 2005.  

The 100 percent rating was based on Diagnostic Code 7715 that 
provides that a 100 percent rating was to be assigned for the 
service-connected follicular non-Hodgkin's lymphoma based on 
active disease and during a treatment phase.  

The rating decision informed the Veteran that he was assigned an 
evaluation of 100 percent based on his having active disease for 
which he was receiving chemotherapy treatment and that six months 
following completion of treatment, his residual disability would 
be determined by findings from a VA examination conducted at that 
time.  

In a March 2006 rating action, the Veteran was notified of the 
proposed reduction in the 100 percent rating to noncompensable 
(no percent) based on the findings of a VA examination performed 
in March 2006.  A June 2006 rating decision effectuated the 
reduction on September 1, 2006.  

In a May 2008 decision, the reduction was deemed improper and 
void ab initio based on a finding that the procedural 
requirements of the note associated with 38 C.F.R. § 4.117, DC 
7715, requiring a VA examination be provided 6 months after the 
discontinuance of treatment for follicular non-Hodgkin's lymphoma 
to determine the nature and extent of the condition prior to any 
reduction of a rating assigned, were not met.  

As noted, the Veteran's claim was remanded for further 
development to include obtaining a VA examination to evaluate the 
nature and extent of his service-connected follicular non-
Hodgkin's lymphoma.  

A June 2008 rating decision restored the Veteran's rating to 100 
percent, effective from September 1, 2006, and an August 2009 
rating action, issued in September 2009, again notified the 
Veteran of proposed a reduction in his disability rating.  

In October 2009, the Veteran requested a predetermination hearing 
before the RO that happened in January 2010.  

Finally, a February 2010 rating decision implemented the proposed 
reduction to noncompensable (0no percent), effective from May 1, 
2010, based on the findings of a June 2009 VA examination and the 
private treatment records received in May 2009 and February 2010.  

Where a reduction in evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (2009).  

The beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at their present level.  Id.  

Unless otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.  

The beneficiary will also be informed that he or she will have an 
opportunity for a predetermination hearing.  38 C.F.R. § 
3.105(i).  

The rating in this appeal was reduced on May 1, 2010.  As the 
rating was in effect for less than five years, the provisions of 
38 C.F.R. §§ 3.344(a),(b), which provide additional regulatory 
hurdles to rating reductions, do not apply.  The provisions of 38 
C.F.R. § 3.344(c) provide that ratings in effect for less than 
five years can be reduced upon a showing that the disability has 
improved.  

As noted, the Veteran was provided a rating action in August 2009 
proposing to reduce his current evaluation for follicular non-
Hodgkin's lymphoma to a noncompensable (0 percent) evaluation.  A 
letter accompanying the rating action, dated in September 2009, 
informed the Veteran that he had 60 days to submit additional 
evidence and to request a predetermination hearing.  Thus, the 
Veteran was given proper notice and time to respond before the 
rating for his service-connected follicular non-Hodgkin's 
lymphoma was reduced.  38 C.F.R. § 3.105.  

Additionally, as noted, the Veteran requested and received a 
predetermination hearing before the RO in January 2010.  

Therefore, the Board must now address whether the competent 
evidence warranted a reduction in the assigned rating.  

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated although post-reduction medical evidence may be 
considered in the context of considering whether actual 
improvement was demonstrated.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-82 (1992).  Here, the proposed reduction was made 
following a June 2009 VA medical examination and based private 
treatment records received in May 2009 and February 2010.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran's reduced noncompensable (0 percent) rating was 
assigned under the provisions of 38 C.F.R. § 4.117 pertaining to 
non-Hodgkin's lymphoma.  DC 7715 provides for a 100 percent 
disability rating with active disease or during a treatment 
phase.  38 C.F.R. § 4.117, DC 7715.  

The regulations further provide that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  Six 
months after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§3.105(e) of this chapter.  If there has been no local recurrence 
or metastasis, rate on residuals.  38 C.F.R. § 4.117, DC 7715, 
Note.  

The private treatment records, received in May 2009, generally 
reflect findings of a history of treatment for follicular non-
Hodgkin's lymphoma in 2005 without any current residuals.  

Notably, a November 2006 private surgical pathology report shows 
findings of a nasopharyngeal mass, reactive lymphoid infiltrate, 
and numerous acute inflammatory cells and abscess, but no 
evidence of lymphoma.  

The private CT scans of the chest, abdomen and pelvis, dated from 
October 2005 to August 2008, show a history of lymphoma with 
suspect recurrence and show findings of stable CTs of the chest, 
abdomen and pelvis without acute abnormality, hydronephrosis, 
mass or adenopathy, or evidence of mediastinal, hilar or axillary 
adenopathy; and with a small focal area of scarring in the left 
upper lobe, a small focal lucency in the anterior end of the left 
third rib, right renal calculus unchanged in position, non-
obstructing calculus upper pole right kidney, unchanged, 
diverticular disease in the sigmoid, and incidental note of a 
non-obstructing calculus in the right kidney along with prominent 
enlargement of the prostate and seminal vesicles.  

In June 2009, a VA examination was performed.  Here, the examiner 
reviewed the Veteran's claims file, to include the notes of a 
private hematology oncologist, which showed on current 
examination no enlarged nodes with clear lungs and a normal 
complete blood count.  

On examination, the examiner observed clear lungs, normal 
conditioned orientation response, benign abdomen, and no 
lymphadenopathy, splenomegaly, hepatomegaly, jaundice, signs of 
bleeding or anemia, or evidence of superior vena cava syndrome.  

The examiner diagnosed the Veteran with non-Hodgkin's lymphoma, 
stage III, in remission with no active treatments since July 2005 
or residual functional impairments.  The examiner concluded that 
the Veteran's non-Hodgkin's lymphoma was not active and had not 
metastasized.  

Additionally, a January 2010 statement from the Veteran's private 
physician indicates a diagnosis of stage III, grade 3, follicular 
non-Hodgkin's lymphoma with six cycles of chemotherapy in 2005.  

The physician indicated that, at the present time, there was no 
evidence of recurrent disease and that he would undergo follow-up 
visits every 4 months and yearly CT scans because he was a 
definite risk for recurrence.  

The Board notes that in his October 2007 and January 2010 hearing 
testimony, the Veteran described current symptoms of reduction in 
stamina, and increased fatigue following his chemotherapy 
treatments in 2005.  Further, he reported experiencing a crooked 
smile due to the removal of a tumor from his jaw on his left 
side, but it did not cause pain or numbness under the scar.  The 
Veteran otherwise testified that he does not currently experience 
any residuals of his follicular non-Hodgkin's lymphoma.  

In summary, for these reasons, the Board finds that the 
symptomatology of the Veteran's service-connected follicular non-
Hodgkin's lymphoma is consistent with a noncompensable (no 
percent) rating, that the evidence fails to show that he 
experiences any residual disability due to his follicular non-
Hodgkin's lymphoma.  

Consequently, the Board finds that the RO's reduction from 100 to 
noncompensable (no percent), effective May 1, 2010 was proper and 
consistent with the evidence currently on file.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against assignment of a 
compensable rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Moreover, the Board finds that referral to the RO as outlined in 
38 C.F.R. § 3.321(b)(1), for consideration of an extraschedular 
evaluation is not indicated.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As the reduction of the rating from 100 percent to noncompensable 
(no percent) for the service-connected follicular non-Hodgkin's 
lymphoma, effective on May 1, 2010 was proper, the appeal to this 
extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


